IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00375-CV
 
Sherman Acquisition II LP,
                                                                                    Appellant
 v.
 
William D. Graham,
                                                                                    Appellee
 
 
 

From the County Court at Law No.
1
McLennan County, Texas
Trial Court No. 20050157CV1
 

ORDER WITHDRAWING Opinion

 
The Opinion on Motion for Rehearing
and on Motion to Dismiss, dated January 3, 2007, is withdrawn.
 
PER CURIAM
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
            (Chief
Justice Gray dissents with a note:  Could someone explain to the public the
purpose of this and why and under what authority they are withdrawing one of my
opinions, please.)
Order
delivered and filed February 21, 2007
Do
not publish


 2003 that the appeal may be dismissed for failure to comply with the
requirements of the Rules of Appellate Procedure if the notice of appeal was not served on
Appellee and proof of service filed with the Court within 10 days.  See Tex. R. App. P.
42.3(c).  Sinclair has not complied.  Accordingly, the appeal is dismissed.




                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Appeal dismissed
Opinion delivered and filed February 4, 2004
[CV06]